DETAILED ACTION
The instant application having Application No. 17/009,502 filed on 09/01/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for….” (claim 29) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “receiving, estimating, combining, determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 1, 4, 6, 7 and Para. 0144 and 0145 of US 2022/0069929 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 13, 16, 18, 19, 23, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable Tsai et al. (Pub # US 2013/0230128 A1 hereinafter Tsai) in view of Cheng et al. (Pub # US 2014/0301301 A1 hereinafter Cheng), and further in view of Nam et al. (Pub # US 2019/0260447 A1 hereinafter Nam).

Regarding claim 1, Tsai teaches “a method for wireless communications at a user equipment (UE),” as [(Para. 0018), FIG. 7 illustrates a block diagram of an exemplary mobile communication device cooperating with the communication method for estimating Doppler spread…(Para. 0047), With reference to FIG. 7, the Doppler spread estimation module 708 provided in the present invention is stored in a storage device or medium 706 of a mobile communication device in FIG. 7.] “2comprising: 3receiving, over a time period, a plurality of signals at the UE;” [(Para. 0044), Then, received samples in the preamble signal are divided into a plurality of sets of samples by a microprocessor in a communication device, for example a mobile communication device, in step 503.] “4estimating a Doppler spread for each subset of a plurality of subsets of the 5time period based at least in part on a first measurement of the plurality of signals;” [(Para. 0045), the plurality of sets of samples are introduced into a Doppler spread estimation algorithm by a Doppler spread estimation module stored in the communication device, for example the mobile communication device, to estimate Doppler spread in step 504…. (Para. 0020), The present invention proposes an OFDM preamble signal and designs a time domain maximum likelihood (ML) Doppler spread estimation based on the received OFDM preamble signal. Furthermore, the received samples of the preamble signal may be divided into uncorrelated groups.].
However, Tsai does not specifically disclose estimating, for each of the plurality of subsets of the time period, a power 7delay profile comprising an estimate of received powers over a corresponding subset of the 8time period based at least in part on a second measurement of the plurality of signals; combining the Doppler spreads over the time period and the power delay 10profiles over the time period; and 11determining one or more communication parameters based at least in part on 12the combined Doppler spreads and the combined power delay profiles.
In an analogous art, Cheng teaches “6estimating, for each of the plurality of subsets of the time period, a power 7delay profile comprising an estimate of received powers over a corresponding subset of the 8time period based at least in part on a second measurement of the plurality of signals;” as [(Para. 0047), Reference signals (e.g., CRS, CSI-RS, DMRS, etc.) may allow a receiver to estimate the channel impulse response and/or channel power delay profile (PDP). A reference signal (RS) may be a pseudorandom sequence that is Quadrature Phase Shift Key (QPSK) modulated on subcarriers assigned for the RS transmission. Upon receiving a RS, the receiver performs demodulation and descrambling using the conjugate of the pseudorandom sequence. The resulting signal is then transformed into time domain using an inverse fast Fourier transform (IFFT) operation to obtain the channel PDP estimation. Further measurements may be performed based on the obtained PDP estimates. FIG. 9 illustrates a graph of an embodiment channel power delay profile (PDP) estimation. For different tone spacings (e.g., subcarrier spacings), the illustrated PDP estimation time range may take different values.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Tsai to provide an effective technique as taught by Cheng by allowing different channel PDP estimates to be obtained by the receiver so that reference signals transmissions over the same resource can be differentiated [Cheng: Para. 0057].
However, the combination of Tsai and Cheng does not specifically disclose combining the Doppler spreads over the time period and the power delay 10profiles over the time period; and 11determining one or more communication parameters based at least in part on 12the combined Doppler spreads and the combined power delay profiles.
In an analogous art, Nam teaches “9combining the Doppler spreads over the time period and the power delay 10profiles over the time period;” as [(Para. 0094), the UE 215 may receive a TRS 230 and perform one or more of frequency and time tracking operations, estimation of a power delay profile (PDP) or Doppler spread, or both associated with the bi-directional communication link 220 between the base station 205 and the UE 215.] “and 11determining one or more communication parameters based at least in part on 12the combined Doppler spreads and the combined power delay profiles” [(Para. 0094), the UE 215 may be delayed in determining changes in channel conditions associated with the bi-directional communication link 220, and as such may be delayed in handling the determined changes accordingly…. As such, because of the changes in channel conditions associated with the bi-directional communication link 220, channel estimation of channel-related parameters such as average delay, delay spread, Doppler spread, Doppler shift, among others associated with the bi-directional communication link 220 may be affected].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Tsai and Cheng to provide an effective technique as taught by Nam to provide mechanisms for efficient and reliable communication of an aperiodic reference signal for frequency and time tracking operations, such as CSI-RS for tracking or the estimation of a power delay profile (PDP) or Doppler spread, between a base station and a user equipment (UE) [Nam: Para. 0005 and 0095].
Regarding claim 12, the combination of Tsai, Cheng and Nam, specifically Nam teaches “wherein combining the Doppler spreads over 2the time period and the power delay profiles over the time period comprises: 3determining, for the time period, one or more first values characterizing the 4Doppler spread and one or more second values characterizing the power delay profile” as [(Para. 0093), the UE 215 may receive a TRS 230 and perform one or more of frequency and time tracking operations, estimation of a power delay profile (PDP) or Doppler spread, or both associated with the bi-directional communication link 220 between the base station 205 and the UE 215.].  
Regarding claim 16, the combination of Tsai, Cheng and Nam, specifically Nam teaches “further comprising: 2identifying, for the time period, one or more classifications associated with the 3plurality of signals based at least in part on the combined Doppler spreads and the combined 4power delay profiles” as [(Para. 0050), The base station and the UE may determine that the channel condition change has occurred.…. The UE and the base station may use the CSI-RS for frequency and time tracking, Doppler/delay spread determination, and the like].  
Regarding claim 17, the combination of Tsai, Cheng and Nam, specifically Nam teaches “wherein identifying the one or more 2classifications comprises: 3identifying, for the time period, a communication environment classification 4based at least in part on the combined power delay profiles and a mobility classification 5based at least in part on the combined Doppler spreads,” as [(Para. 0094), the UE 215 may receive a TRS 230 and perform one or more of frequency and time tracking operations, estimation of a power delay profile (PDP) or Doppler spread, or both associated with the bi-directional communication link 220 between the base station 205 and the UE 215.] “wherein the mobility classification 6comprises a dynamic classification or a static classification and the communication 7environment classification comprises a rural classification or an urban classification” [(Para. 0050), The base station and the UE may determine that the channel condition change has occurred.…. The UE and the base station may use the CSI-RS for frequency and time tracking, Doppler/delay spread determination, and the like]. 
Regarding claim 111, the combination of Tsai, Cheng and Nam, specifically Nam teaches “wherein determining the one or more 2communication parameters comprises: 3identifying a delay spread based at least in part on the combined power delay 4profiles;” as [(Para. 0094), the UE 215 may receive a TRS 230 and perform one or more of frequency and time tracking operations, estimation of a power delay profile (PDP) or Doppler spread, or both associated with the bi-directional communication link 220 between the base station 205 and the UE 215.] “and 5determining one or more reception parameters based at least in part on the 6delay spread, the combined Doppler spreads, or any combination thereof” [(Para. 0050), The base station and the UE may determine that the channel condition change has occurred.…. The UE and the base station may use the CSI-RS for frequency and time tracking, Doppler/delay spread determination, and the like].  
Regarding claim 113, the combination of Tsai, Cheng and Nam, specifically Tsai teaches “wherein determining the one or more 2communication parameters comprises: 3selecting a transmission scheme based at least in part on the combined 4Doppler spreads, the combined power delay profiles, or any combination thereof” as [(Para. 0040), FIG. 3 shows the NMSE of the ML-P scheme corresponding to preamble signals with different P for γ=5 dB and 30 dB, and Doppler frequency ƒd=100 Hz.].  
Regarding claim 116, the combination of Tsai, Cheng and Nam, specifically Nam teaches “wherein the time period comprises a plurality 2 of subframes and each subset of the time period comprises a subframe” as [(Para. 0075), Each frame may include 10 subframes numbered from 0 to 9, and each subframe may have a duration of 1 ms. A subframe may be further divided into 2 slots each having a duration of 0.5 ms, and each slot may contain 6 or 7 modulation symbol periods (e.g., depending on the length of the cyclic prefix prepended to each symbol period).].  
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 3-5, 8, 9, 14, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Tsai in view of Cheng, further in view of Nam, and further in view of Kwak et al. (Pub # US 2021/0314885 A1 hereinafter Kwak).
Regarding claim 13, the combination of Tsai, Cheng and Nam does not specifically disclose wherein determining the one or more 2communication parameters comprises: 3identifying a classification associated with the plurality of signals based at 4least in part on the one or more first values, the one or more second values, or any 5combination thereof.
In an analogous art, Kwak teaches “wherein determining the one or more 2communication parameters comprises: 3identifying a classification associated with the plurality of signals based at 4least in part on the one or more first values, the one or more second values, or any 5combination thereof” as (Para. 0054), The RS set includes a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each DL RS(s) configured by the higher layer parameter QCL-Type…. The quasi co-location types indicated to the UE are based on the higher layer parameter OCL-Type and take one or a combination of the following types: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Tsai, Cheng and Nam to provide an effective technique as taught by Kwak to average measure one or multiple beams of a cell and the measurement results (power values) to derive the cell quality [Kwak: Para. 0059].
Regarding claim 14, the combination of Tsai, Cheng, Nam and Kwak, specifically Kwak teaches “further comprising: 2determining whether the one or more first values satisfy a first threshold, 3wherein identifying the classification is based at least in part on determining whether the one 4or more first values satisfy the first threshold;” as [(Para. 0057), The physical layer of a UE assesses the radio link quality according to a set q 0 of resource configurations against a threshold Qout,LR. The threshold Qout,LR corresponds to a default value of higher layer parameter RIM-IS-OOS-thresholdConfig and Beam-failure-candidate-beam-threshold, respectively. For the set q 0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, with the DM-RS of PDCCH receptions DM-RS monitored by the UE. The UE applies the configured Qin,LR threshold for the periodic CSI-RS resource configurations. The UE applies the Qout,LR threshold for SS/PBCH blocks after scaling a SS/PBCH block transmission power with a value provided by higher layer parameter Pc SS.] “and 5determining whether to combine information from two or more demodulation reference signals over two or more symbols based at least in part on the classification” [(Para. 0054), The RS set includes a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each DL RS(s) configured by the higher layer parameter QCL-Type. For the case of two DL RSs, the QCL types shall not be the same, regardless of whether the references are to the same DL RS or different DL RSs. The quasi co-location types indicated to the UE are based on the higher layer parameter OCL-Type and take one or a combination of the following types: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}].  
Regarding claim 15, the combination of Tsai, Cheng, Nam and Kwak, specifically Kwak teaches “further comprising: 2determining whether the one or more second values satisfy a second threshold, 3wherein identifying the classification is based at least in part on determining whether the one 4or more second values satisfy the second threshold;” as [(Para. 0057), The physical layer of a UE assesses the radio link quality according to a set q 0 of resource configurations against a threshold Qout,LR. The threshold Qout,LR corresponds to a default value of higher layer parameter RIM-IS-OOS-thresholdConfig and Beam-failure-candidate-beam-threshold, respectively. For the set q 0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, with the DM-RS of PDCCH receptions DM-RS monitored by the UE. The UE applies the configured Qin,LR threshold for the periodic CSI-RS resource configurations. The UE applies the Qout,LR threshold for SS/PBCH blocks after scaling a SS/PBCH block transmission power with a value provided by higher layer parameter Pc SS.] “and 5determining whether to combine information from two or more resource 6elements in a same symbol based at least in part on the classification” [(Para. 0054), The RS set includes a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each DL RS(s) configured by the higher layer parameter QCL-Type. For the case of two DL RSs, the QCL types shall not be the same, regardless of whether the references are to the same DL RS or different DL RSs. The quasi co-location types indicated to the UE are based on the higher layer parameter OCL-Type and take one or a combination of the following types: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}].  
Regarding claim 18, the combination of Tsai, Cheng, Nam and Kwak, specifically Kwak teaches “wherein identifying the one or more 2classifications comprises: 3determining a majority vote for the one or more classifications” as [(Para. 0054), The quasi co-location types indicated to the UE are based on the higher layer parameter OCL-Type and take one or a combination of the following types: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}.].
 Regarding claim 19, the combination of Tsai, Cheng, Nam and Kwak, specifically Nam teaches “wherein determining the majority vote 2comprises: 3determining, for the time period, a first number of Doppler spreads above a 4first threshold;” as [(Para. 0032), identifying a threshold value for a beam parameter associated with the channel between the apparatus and the UE, where the beam parameter may include a delay spread, or a Doppler spread, or a Doppler shift, or an average gain, or an average delay, or an angle of arrival, or an angle of departure, or a combination thereof, and monitoring for a beam misalignment associated with the channel based at least in part on the identified threshold value.] “5determining, for the time period, a second number of power delay profiles 6above a second threshold;” (Para. 0032), identifying a threshold value for a beam parameter associated with the channel between the apparatus and the UE, where the beam parameter may include a delay spread, or a Doppler spread, or a Doppler shift, or an average gain, or an average delay, or an angle of arrival, or an angle of departure, or a combination thereof, and monitoring for a beam misalignment associated with the channel based at least in part on the identified threshold value.] “and 7identifying, for the time period, the one or more classifications based at least 8in part on the second number of power delay profiles and the first number of Doppler spreads” [(Para. 0094), the UE 215 may receive a TRS 230 and perform one or more of frequency and time tracking operations, estimation of a power delay profile (PDP) or Doppler spread, or both associated with the bi-directional communication link 220 between the base station 205 and the UE 215.].
Regarding claim 114, the combination of Tsai, Cheng, Nam and Kwak, specifically Kwak teaches “wherein estimating the Doppler spreads 2comprises: 3correlating, for each subset of the plurality of subsets of the time period, two 4demodulation reference signals of the plurality of signals” as [(Para. 0054), Each TCI-RS-SetConfig includes parameters for configuring quasi co-location relationship(s) between the RSs in the RS set and the demodulation reference signal (DM-RS) port group of the PDSCH…. he quasi co-location types indicated to the UE are based on the higher layer parameter OCL-Type and take one or a combination of the following types: QCL-TypeA: {Doppler shift, Doppler spread, average delay, delay spread}; QCL-TypeB: {Doppler shift, Doppler spread}; QCL-TypeC: {average delay, Doppler shift}; QCL-TypeD: {Spatial Rx parameter}].  
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Tsai in view of Cheng, further in view of Nam, and further in view of Hoejen-Soerensen (Pub # US 2009/0016455 A1).
Regarding claim 110, the combination of Tsai, Cheng and Nam does not specifically disclose wherein determining the one or more 2communication parameters comprises: 3determining, based at least in part on the combined power delay profiles, a 4first location in a time domain associated with communication of a signal and a second 5location in the time domain associated with noise reception.
In an analogous art, Hoejen-Soerensen teaches “wherein determining the one or more 2communication parameters comprises: 3determining, based at least in part on the combined power delay profiles, a 4first location in a time domain associated with communication of a signal and a second 5location in the time domain associated with noise reception” as [(Para. 0024), Advanced channel estimators that make use of some parametric model of the power delay profile (PDP) are thus enabled to know the location of the first significant path. Also timing correction loops which make sure that the “correct” part of the received signal is picked out for further processing benefit from this improved timing estimate as it enables the receiver to operate in channels with larger delay spread.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Tsai, Cheng and Nam to provide an effective technique as taught by Hoejen-Soerensen to provide a method and apparatus, by means of which a robust channel estimation with less sensitivity to noise and/or delay can be achieved [Hoejen-Soerensen: Para. 0006].
Regarding claim 112, the combination of Tsai, Cheng, Nam and Hoejen-Soerensen, specifically Tsai teaches “wherein the one or more reception parameters 2comprise a filter value” as [(Para. 0003), The maximum Doppler spread, reflecting the time selectivity of a channel, then becomes an important parameter which helps adaptive schemes do effective adjustment, e.g. the filter length for channel estimation/tracking, the rate of resource re-allocation, etc.].  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Tsai in view of Cheng, further in view of Nam, and further in view of Asplund et al. (WO 2020229902 A1 hereinafter Asplund).
Regarding claim 115, the combination of Tsai, Cheng and Nam does not specifically disclose wherein estimating the power delay profiles 2comprises: 3identifying, for each subset of the plurality of subsets of the time period, a 4power peak index and a power value for received powers above a threshold based at least in 5part on receiving the plurality of signals.
In an analogous art, Asplund teaches “wherein estimating the power delay profiles 2comprises: 3identifying, for each subset of the plurality of subsets of the time period, a 4power peak index and a power value for received powers above a threshold based at least in 5part on receiving the plurality of signals” as [(Para. 0015), Figure 3 is an illustration showing the dynamic range of the first peak of a PDP of a LOS path may be higher than the dynamic range of the first peak of PDP of a non-Los path according to some embodiments of inventive concepts]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Tsai, Cheng and Nam to provide an effective technique as taught by Asplund to determine information on how much power reaches the receiver at different time delays [Asplund: Para. 0041]. 
Regarding claim 117, the combination of Tsai, Cheng, Nam and Asplund, specifically Asplund teaches “wherein the plurality of signals is associated 2with cellular vehicle to everything (C-V2X) communications” as [(Para. 0036), vehicle-to everything (V2X)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463